Citation Nr: 1638070	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-31 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to May 2004.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

The issue of service connection for sleep apnea and narcolepsy was received August 18, 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

In August 2016, the Veteran submitted a statement to the Board requesting that his case be advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) based on financial hardship.  Having reviewed the evidence of record, the Board concludes that the criteria for advancing the case have been met, and the case is accordingly advanced on the Board's docket.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. A July 2007 rating decision continuing the denial of the Veteran's claim for PTSD became final, because the Veteran did not submit a timely notice of disagreement or additional evidence within one year of the denial.

2.  New and material evidence raising a reasonable possibility of substantiating the claim has been added to the record since the July 2007 rating decision.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision continuing the denial of the Veteran's claim for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veteran is being granted full requested relief, and, therefore, any failure by VA to notify or assist the Veteran is deemed harmless error.

New and Material Evidence: Service Connection for PTSD

The RO issued a rating decision in July 2007 which continued a previous denial of  service connection for PTSD.  The RO found the evidence of record was not sufficient to demonstrate a diagnosis of PTSD or confirm in-service stressors.  The Veteran failed to submit a notice of disagreement (NOD) or submit additional evidence within one year, and, therefore, the July 2007 rating decision is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran filed to reopen his claim, and, in May 2011, the RO denied his claim to reopen.  The Veteran appealed.
 
In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

Since the July 2007 decision, a VA physician has submitted a medical opinion diagnosing the Veteran with PTSD, and several treatment records list PTSD under his medical history.  Additionally, the Veteran has submitted a May 2016 letter from a fellow former shipmate providing corroboration for some of the Veteran's claimed stressors, namely that he was sexually propositioned and inappropriately groped while in service.  Therefore, new and material evidence has been submitted, and the claim shall be, and is hereby, reopened. 




ORDER

New and material evidence having been received, the Veteran's claim for service connection for PTSD is reopened.


REMAND

The Veteran is seeking service connection for PTSD.  In May 2012, he wrote that in approximately February 1998 while stationed on the U.S.S. Ashland, a fellow sailor grabbed his butt and groped his genital.  He reported that the same sailor made sexual advances to him on other occasions as well.

In a May 2016 statement, a sailor, who had been stationed with the Veteran on the U.S.S. Ashland, wrote a letter stating that he recalled the Veteran confiding in him that another sailor had groped him and made advances in a bathroom.  He also recalled seeing the Veteran hyperventilating while they were in battle dress on another occasion.  This note is taken as corroborating the Veteran's account of these events.  

The Veteran has also submitted a medical opinion in which he was diagnosed with PTSD.  However, the opinion does not address whether the Veteran's reported stressor was sufficient to support a diagnosis of PTSD, it does not explain why the Veteran is felt to have meet the DSM-IV criteria for a diagnosis of PTSD, and it does not specifically identify the stressor used to support the diagnosis.  

It is also noted that a review of the Veteran's service personnel records shows that he continued to receive stellar evaluations even after the unwelcome advances occurred.

Nevertheless, because the Veteran has been diagnosed with PTSD, and because there is some corroboration of his reported stressor, a psychiatric evaluation is found to be warranted.  The examiner should review the May 2016 buddy letter and determine if the stressor corroborated in the letter is sufficient to cause PTSD.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA psychiatric examination.  The examiner should diagnose any current psychiatric disability, to include PTSD, and then opine as to whether such a disorder either began during or was otherwise caused by his military service, to include as a result of being sexually assaulted (as described in a May 2016 letter).

The examiner should specifically take into consideration and address the medical opinion dated August 19, 2013 (VBMS Document Type: Medical Treatment Record - Government Facility; VBMS Subject: VAMC records and STRs mixed; VBMS Receipt Date: August 21, 2013) as well as the lay statement offered by the Veteran's former shipmate (VBMS Document Type: BVA-General; VBMS Subject: E&A; VBMS Receipt Date: May 18, 2016).

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


